Case 5:19-cv-02440-CAS-SHK Document 11 Filed 06/05/20 Page 1 of 1 Page ID #:142




  1
                                                                        -6
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       KEVIN ALFONSO OLMEDO                      Case No. 5:19-cv-02440-CAS (SHK)
 12    FLORES,
 13                              Petitioner,     JUDGMENT
 14                         v.
 15    DEPARTMENT OF HOMELAND
 16    SECURITY, et al.,

 17                               Respondents.

 18
 19         Pursuant to the Order Accepting Findings and Recommendation of United
 20   States Magistrate Judge,
 21         IT IS HEREBY ADJUDGED that this action is DISMISSED without
 22   prejudice.
 23
 24   Dated: June 5, 2020
 25                                        HONORABLE CHRISTINA A. SNYDER
                                           United States District Judge
 26
 27
 28
